Title: To Thomas Jefferson from Albert Gallatin, 11 November 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            
              Dear Sir
            
            11 Nover. 1803
          
          The law having authorized the President to lease the salt springs, it is found necessary that there should be a positive authorization from you to Govr. Harrison. A form is enclosed which, if you shall approve, may be signed & returned to this office by the bearer.
          Respectfully Your obt. Servt
          
            
              Albert Gallatin
            
          
        